Judgment, Supreme Court, New York County (Ira Beal, J.), rendered February 18, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
The court properly denied defendant’s request for an adverse inference charge concerning missing portions of a handwritten translation from Spanish to English of a tape recorded transaction between defendant and an undercover officer. The translation did not constitute Rosario material (see, People v Gumbs, 226 AD2d 208, lv denied 88 NY2d 1068). In any event, defendant, who was provided with the tape itself and a typed transcript of the translation, made no showing of bad faith or prejudice warranting a sanction. Defendant’s claim that the court should have issued an adverse inference charge concerning a missing arrest report for a man who was arrested with defendant and later released is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, *335we would find no showing of prejudice warranting a sanction. Concur — Sullivan, P. J., Rosenberger, Mazzarelli, Rubin and Buckley, JJ.